The opinion of the Court was delivered by
Watkins, J.
The plaintiff and defendant are brother and sister, and sole heirs-at-law of their deceased mother, Mary Smith Calhoun, who died in 1871.
Plaintiff alleges that, for a long time, there had been disputes and differences between them in regard to their respective rights and interests in their mother’s succession, and that, in order to adjust and put an end to said claims, disputes and differences, and “ to perfect and quiet the title assei'ted by defendant, in and to the property of the said succession,” he and defendant made a written agreement, wherein he renounced and released to her all his right, title, interest and claim, of every kind and character, in all the property, movable and immovable, of whatever description and wheresoever situated, of their mother’s succession; and wherein she waived, renounced and released all claims, of whatever character and from whatever cause, against him; and further agreed to pay and satisfy a certain judgment obtained against him for the capital sum of $5200, by L. L. Levy, lo execute to his daughter a donation to a five hundred acre tract of land, and to pay him, in addition, $17,500.
This agreement hears date December 23, 1882, and the signature of defendant was duly authorized by her husband.
Petitioner represents that he has fully complied with his part of the agreement in good faith, hut that defendant has wholly failed and refused compliance therewith, and this suit isbrought for its enforcement.
Plaintiff’s contention is that the said agreement evidences a transaction and compromise having the force of res judicata while, on the other hand, defendant’s contention is, it was a contract of tlie.conrmunity existing between the defendant and her husband, G-. W.,Lane, for *597which defendant, a married woman, could not be held responsible— that one of its covenants seeks to bind her jointly with her husband, for the payment of the Levy judgment; and that a part of the pretended consideration of said contract was the cancellation of the obligation of her husband; and both in violation of a prohibitory law.
Defendant’s counsel argue that the agreement evidences a sale to a married woman and nota transaction or compromise; that she was unauthorized in law to bind herself for the payment of so large a sum, without adequate means to discharge the same, and that the contract was, without consideration, for more than $30,000.
I.
The issue must be determined by the proper construction to be placed upon the agreement.
The record discloses that, on the 23d of June, 1873, plaintiff and defendant were recognized as the sole heirs-at-law of their mother, Mary Smith Calhoun, deceased widow of Meredith Calhoun, from whom she was separate in property; and by a decree of the Probate Court they were placed in possession of her property and estate.
At that date defendant was of full age, unmarried and sui juris.
They accepted her succession unconditionally.
The agreement sought to be enforced contains, substantially, the recitals of fact set out in the petition.
The first paragraph declares that defendant “ is the true and lawful owner of, all and singular, the property formerly owned by his mother, Mary Smith Calhoun, deceased, both real and personal.” It further declares that' plaintiff releases and renounces any and all right, title or interest in any property therein referred to, and all claims against his sister and against her husband, if any be, mcmj, or might have been,” whether arising from, or out of said property, or any portion thereof, in any manner whatever, either as heir or legatee of Judge William Smith, his grandfather; Mary S. Calhoun, his mother ; or Meredith Calhoun, his father, or otherwise, binding himself “ to warrant and defend the title and ownership which his sister now has and enjoys in and to the property before referred to.”
In the second paragraph the defendant voluntarily and fully releases any and all claim against the plaintiff, “ whether arising from, or out of, his management of any of the property aforesaid or the'revenues thereof; or from or out of his management of the property formerly owned by Meredith Calhoun, their father, or the revenues thereof; or from or by reason of any debts, expenses, law charges, or other *598expenses named or paid for his account, or from any and all other sources whatever,” etc.
These two jiaragraphs are mainly relied upon as indicating the character of the differences and disputes that the parties, by thei.i agreement, composed and adjusted.
In the third paragraph the defendant binds herself to pay and satisfy the Levy judgment against the plaintiff of $5250, with interest.
In the fourth paragraph she obligates herself to make a donation of “five hundred acres of. land to plaintiff’s daughter.” The land is particularly described and indicated thus: “A part or portion of said lands is now claimed as the property of the succession of Meredith Calhoun, having been advertised for sale therein, and said sale has been enjoined by said Mrs. Lane; and which suit she declares she will prosecute to a successful termination; and, if unsuccessful, that she will purchase said land at the succession sale, in order to perfect the donation; or, on her inability so to do, she promises to make a donation to his said neice of five hundred acres of land of equal -value. The formal act of donation, before a notary, shall be executed and signed whenever W. S. Calhoun desires,” etc.
There is no valuation placed, by the agreement, on the land that is to be donated.
This paragraph indicates a reason why the plaintiff transfers to his sister his interest in the succession of his father, Meredith Calhoun, and that is to enable her to complete the proposed donation.
In the fifth paragraph, defendant’s pecuniary obligations are expressed,
“ For and in consideration of the acknowledgments, declarations and agreements made by the said W. S. Calhoun, as aforesaid, and in order to secure peace and a final termination of all possible disputes present and future,” defendant agrees to pay to the plaintiff $17,500 — that is to say, $10,000 in cash within forty-five days, and for the remainder of $7,500 to execute her note, secured by mortgage, due at twelve months*
II.
There was introduced in evidence, on the part of plaintiff and in connection with the agreement, what purports to be an act of sale, whereby plaintiff, on the 27th of May, 1873, conveyed to his sister, his interest in his mother’s succession, which is differently construed by counsel, and should he considered in connection with the agreement.
It is six days prior in date to the order of court placing them in possession of their mother’s succession.
*599An examination of that act shows that plaintiff did convey, with full warranty to his sister, the defendant, his interest in his mother’s succession for the express consideration of $35,000, in cash paid.
At that time, it appears the defendant was of full age and unmarried, and therefore fully capable of making the contract.
The act was executed before A. Hero, a notary in this city. The property, with the exception of the plaintiff’s interest in the successions of his father and grandfather, is identical with that which is described in the agreement, and acknowledged therein to be the projierty of defendant. The agreement in terms recites that the defendant “ is the true and law'full owner of all and singular the property formerly owned by his mother, Mary Smith Calhoun.”
The only essential difference between the act of sale and the agreement is in respect to the consideration.
In the former it is mentioned as cash ; while in the latter it is differently specified, as above recited, viz:
Satisfaction of the Levy judgment for $5,250, with accumulated interest, and in cash and note $17,500.
There is no valuation placed upon the live hundred acres of land to be donated. Nothing is said in the agreement upon that subject. The consideration that is expressed in the act of sale is $35,000, an equal, if not greater, amount than defendant promises to pay in agreement.
The only legitimate conclusion we can arrive at is that the act of sale of May 27, 1873, was recognized by the agreement, and all differences and disputes between the parties appertaining thereto or growing out of same, were therein adjusted and composed : and, that the consideration that was specified in the act of sale as cash, was explained and arranged to suit defendant’s circumstances.
III.
Assuming the agreement to be a sale and not a compromise, defendant’s counsel further argues that it is void, for the reason that a married woman is not permitted to purchase property on terms of credit on her separate account, unless she is possessed of adequate means to discharge her obligations from her own resources.
While that is true, as a general proposition, the principle is not properly invoked here. We have already ascertained that the agreement is not a sale j but, it is one in -which the previously existing title of defendant is recognized and affirmed. We have also ascertained that the defendant acquired her title after her full majority, but prior to her marriage — hence there was involved, in its acquisition, no ques*600tion of marital restiaints or authority. In the answer of defendant’s present counsel, he challenges the validity of the consideration for the agreement beyond the sum of $30,000. Impliedly lie admits that to be a fair valuation of plaintiff’s interest. In our view, the defendant’s obligations are less than that amount. But on that basis she became possessed of property worth $60,000 — including her share — and which was certainly adequate to the paraphernal acquisition.
IV.
A further argument is made to the effect that plaintiff released and abandoned all claims upon theproperty referred to as against his sister and against her husband, “if any he may or might have,” and bound himself “never to make demand, call upon or prosecute his said sister, her husband, or their heirs, for an accou/nl relating thereto and, therefore, the whole agreement is tainted with illegality and cannot be enforced: It is difficult to conceive what claim plaintiff could have had against defendant’s husband on account of his mother’s succession or property. But it is a sufficient answer to say there is no proof furnished by the agreement or otherwise of any debt or demand the plaintiff had against the defendant’s husband; and, inasmuch as both plaintiff and defendant were of full age in 1873, when they accepted their mother’s succession unconditionally, no account was due the defendant.
We regard those as precautionary recitals in the act, and exercising no control over its general effect.
The act of sale was doubtless introduced by plaintiff as adjuvatory to, and as a basis for the agreement of compromise — to show the status of the parties thereto with respect to each other at the time it was made — and to indicate the relations existing between the title and the agreement itself.
V.
It cannot be contested that a married woman has the right to compromise a law suit pending against herself, or to make a transaction for the purpose of preventing a law suit against herself; and transactions have, between the parties, a force equal to the authority of things adjudged. 26 Ann. 289, Barion vs. Solibellos; 37 Ann. 679, Sentell vs. Dora Stark; 34 Ann. 1171, Thornhill vs. Bank; 37 Ann. 324, Chaffe vs. Watts; 20 Ann. 248, Davis vs. Lee; 23 Ann. 696, Roburn vs. Pierson; R. C. C. 3071, 3073, 3078.
The agreement appertains exclusively to the defendant’s separate property. It is a compromise between two forced heirs to the succession of their mother, and had its foundation in a sale made ten years before and prior to the defendant’s marriage.
*601On its face the consideration appears to be just and adequate, .and its sufficiency has not been assailed or questioned here, except in argument and pleading.
The defendant appeared and signed the act in the presence of her husband, who signed with her, and her counsel, F. W. Baker, who also signed, attesting.
There is, in our opinion, no question of the validity of the agreement, and plaintiff is entitled to the enforcement of it.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be avoided, annulled and reversed; and proceeding to render such judgment as should have been rendered by the court a qua, it is ordered, adjudged and decreed that the agreement sued on be recognized and enforced, and that the plaintiff and appellant do have and recover of the defendant and appellee the sum of ten thousand dollars, with five per cent interest from judicial demand; that defendant be required to execute her note and mortgage in favor of plaintiff for the further sum of seven thousand five hundred dollars, with interest and mortgage, as stipulated in the agreement sued on; that she pay and discharge the Levy judgment; of $5200 and interest, and execute the donation to plaintiff’s daughter of the land described, or that of equal value, and according to the terms and stipulations of the agreement; and that all costs of both courts be taxed against said defendant and appellee.